      Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 1 of 16




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 Norman R. Eaton,                                 §
                         Plaintiff,               §
                                                  §                     CASE NO. 4:21-cv-00058
                                                  §
 v.                                               §
                                                  §
 TransUnion, LLC; Rise Credit Service of          §
 Texas, LLC; and DOES 1 through 100               §
 inclusive,                                       §
                                                  §
                         Defendants.              §


                           PLAINTIFF’S ORIGINAL PETITION

       COMES NOW Plaintiff NORMAN R. EATON (“Plaintiff”), an individual, based on
information and belief, to allege as follows:
                                        INTRODUCTION
       1.       This case arises under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§
1681s-2(b), 1681e(b), 1681i(a)(2)(A), 1681i(a)(4), and 1681i(a)(5)(A). Plaintiff seeks redress for
the unlawful and deceptive practices committed by the Defendants in connection with their
inaccurate, misleading, or incomplete reporting of Plaintiff’s debt included in his Chapter 13
bankruptcy.
       2.       Defendant, Rise Credit Service of Texas, LLC (“Rise”) is reporting a charge off on
an account that is included in an open Chapter 13 bankruptcy.
       3.       The United States Congress has found the banking system is dependent upon fair
and accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the banking
system and unfair credit reporting methods undermine the public confidence that is essential to the
continued functioning of the banking system.
       4.       A pervasive and fundamental misunderstanding presently thrives in the United
States regarding the long-term impact that filing a consumer bankruptcy has on the consumer’s
creditworthiness. Specifically, consumers tend to believe that since a bankruptcy can be reported




 Page 1 of 16                            Plaintiff’s Complaint
        Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 2 of 16




on their credit report for ten (10) years, their creditworthiness will be ruined for the same length
of time. This is not true.
         5.     The majority of consumer debtors file a consumer bankruptcy to raise their FICO
Score and remedy their poor creditworthiness.
         6.     In fact, it is possible for consumer debtors to obtain a 700 FICO Score as soon as
twelve (12) months from filing a consumer bankruptcy (Chapter 7 or Chapter 13).
         7.     Creditors and lending institutions are aware of the misconception that filing a
consumer bankruptcy destroys the consumer’s creditworthiness of ten (10) years; however, to
perpetrate this bankruptcy myth, creditors intentionally and routinely ignore industry standards for
accurately reporting bankruptcies, as well as the debts included in those bankruptcies, to keep
consumers’ credit scores low and their interest rates high.
         8.     Creditors know that deviating from recognized credit reporting standards will make
it difficult for consumers to raise their credit scores and improve their creditworthiness.
         9.     This was not the intent of Congress when it enacted the Fair Credit Reporting Act
and the Bankruptcy Abuse Prevention and Consumer Protection Act.
                                    JURISDICTION & VENUE
         10.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
         11.    This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. §
1681.
         12.    This venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
         13.    Plaintiff alleges that, for purposes of establishing residency under 28 U.S.C. §
1391(b)(1), each of the named Defendants conducts sufficient business within the forum state and
this Court has personal jurisdiction over each Defendant under 28 U.S.C. §§ 1391(c)(2) and
1391(d).
                                    GENERAL ALLEGATIONS
         14.    Plaintiff alleges that the Rise account is included in Plaintiff’s Chapter 13
bankruptcy filing in that the debt occurred pre-petition.
         15.    Plaintiff alleges each and every Defendant is familiar with credit reporting industry
standards and subscribes thereto.
//



 Page 2 of 16                            Plaintiff’s Complaint
      Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 3 of 16




        16.     Plaintiff alleges that each and every Defendant understands that deviation from
credit reporting industry standards can, and often does, result in the denial of credit, higher interest
rates, and prompts a negative inference that would not be drawn if the data were reported in
accordance with the recognized industry standard.
        17.     Plaintiff alleges that all of Defendants’ actions alleged herein were committed
knowingly, intentionally, and in reckless disregard for credit reporting industry standards to
purposefully undermine Plaintiff’s ability to repair his FICO Score.
        18.     In the alternative, Plaintiff alleges that each and every Defendants’ actions were the
result of reckless policies and procedures that inevitably led to inaccurate, misleading, or
incomplete credit reporting.
                                   FACTUAL BACKGROUND
        19.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.      FICO, Inc.
        20.     FICO is a leading analytics software company with its principal headquarters in
San Jose, California. FICO has over 130 patents related to their analytics and decision management
technology and regularly uses mathematical algorithms to predict consumer behavior, including
credit risk.
        21.     The FICO Score has become the standard measure of consumer credit risk in the
United States and is used in ninety percent (90%) of lending decisions.
        22.     A FICO Score consists of a three-digit number summarizing a consumer’s credit
risk or likelihood to repay a loan. FICO periodically updates its scoring models resulting in
multiple FICO Score versions.
        23.     Base FICO Scores range from 300 to 850, while industry specific FICO Scores
range from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood of
default.
        24.     Different lenders use different versions of FICO Scores when evaluating a
consumer’s creditworthiness.
        25.     There are twenty-eight (28) FICO Scores that are commonly used by lenders.
        26.     A consumer’s FICO Score is calculated based solely on information in consumer
credit reports maintained at credit reporting agencies (“CRAs”).



 Page 3 of 16                            Plaintiff’s Complaint
      Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 4 of 16




       27.      The three largest CRAs are Experian Information Solutions, Inc. (“Experian”);
Equifax Information Services, LLC (“Equifax”); and TransUnion, LLC (“TransUnion”).
       28.      FICO does not control what information is provided on a consumer’s credit report.
Instead, the scoring models, or algorithms, are based on the premise that the information provided
by the CRAs is accurate and complies with credit reporting industry standards.
       29.      There are five (5) key factors that a FICO Score considers: (1) payment history; (2)
amount of debt; (3) length of credit history; (4) new credit; and (5) credit mix.
       30.      Each of the five (5) factors is weighted differently by FICO.
       31.      In other words, thirty-five percent (35%) of a consumer’s FICO Score relates to
payment history, thirty percent (30%) relates to the amount of debt, fifteen percent (15%) relates
to the length of credit history, ten percent (10%) relates to new credit, and the final ten percent
(10%) relates to a consumer’s credit mix, which is the different types of debts reported.
       32.      Payment history refers to whether a consumer has paid their bills in the past, on
time, late, or missed payments. The more severe, recent, or frequent the late payment information,
the greater the impact on a FICO Score. Public record items, such as bankruptcy, foreclosure,
judgments, and wage garnishments are also considered part of a consumer’s payment history.
       33.      In factoring the severity of delinquent payments, a FICO Score considers how late
the payment continues to be, how much is owed, how recently this occurred, and how many
delinquent accounts exist.
       34.      Once a delinquent account has been remedied, the longer the account stays current
the more a consumer’s FICO Score should increase.
       35.      FICO Scores are entirely dependent upon information provided by data furnishers
(“DFs”), such as banks and other financial institutions, to CRAs.
       36.      The FICO scoring formula treats both Chapter 7 and Chapter 13 Bankruptcies
similarly in terms of their impact on one’s FICO Score. Specifically, both Chapters have the same
level of severity with respect to their FICO Score and FICO uses the filing date, under both
Chapters, to determine how long ago the bankruptcy took place.
B.     Metro 2
       37.      The Consumer Data Industry Association (“CDIA”) is an international trade
association representing the consumer credit, mortgage reporting, employment and tenant
screening, and collection services industries.



 Page 4 of 16                           Plaintiff’s Complaint
      Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 5 of 16




       38.      The credit reporting industry has adopted a standard electronic data reporting
format called the Metro 2 format. The Metro 2 format was developed by CDIA to universally
report debts in a particular manner that is understood to be the most accurate in reporting a debt.
In other word, the Metro 2 format was designed to allow reporting of the most accurate and
complete information on consumers’ credit history.
       39.      The CDIA’s Metro 2 format is the credit reporting industry standard for accurate
credit reporting. While CDIA’s Metro 2 format is intended to standardize credit reporting, this
standard is still subject to the FCRA’s requirement of maximum possible accuracy and
completeness.
       40.      The credit reporting industry at large depends upon the Metro 2 format and the
CDIA’s recommendations for reporting debt accurately.
       41.      The CDIA is the expert on accurate credit reporting. In support of this allegation,
Plaintiff avers the following:
       a.       The CDIA offers a FCRA certificate program for all CRAs.
       b.       The CDIA offers a FCRA awareness program for all CRAs.
       c.       The CDIA offers a FCRA certificate program for DFs.
       d.       The CDIA offers a FCRA awareness program for DFs.
       e.       The CDIA offers a Metro 2 learning system to provide detailed instructions on the
                use of Metro 2 format to ensure understanding of the reporting guidelines for each
                field of the Metro 2 format as well as the relationship between multiple fields.
       f.       The CDIA hosts workshops developed and authorized by Equifax, Experian,
                Innovis, and TransUnion.
       g.       The CDIA developed a credit reporting resource guide for accurately reporting
                credit.
       42.      The CDIA’s Metro 2 format is accepted by all CRAs.
       43.      The credit reporting accepted industry standards for reporting Metro 2 accurately
are found in the CDIA’s credit reporting resource guide (“CRRG”).
       44.      The CRRG outlines the industry standards for most accurately reporting debts using
Metro 2 format.
       45.      The CRRG is not readily available to the public. It can be purchased for $229.45.




 Page 5 of 16                           Plaintiff’s Complaint
      Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 6 of 16




       46.       Even if a buyer is ready, willing, and able to pay for the CRRG, the CDIA will not
grant access to the guide unless the buyer represents an organization included in the Metro 2
Access Policy.
       47.       When FICO calculates credit scores, the algorithms use Metro 2 information based
on industry standards established by the CDIA.
       48.       The algorithms used by FICO in determining a consumer’s credit score are
premised on the Metro 2 data received comporting with the CDIA’s recommendations for accurate
credit reporting.
       49.       If the Metro 2 data received by FICO deviates from industry standards, an
inaccurate or incorrect FICO Score results. If the resulting FICO Score is lower, a consumer will
be considered a higher credit risk resulting in less favorable lending terms.
C.     e-OSCAR
       50.       e-OSCAR is the web-based, Metro 2 compliant system developed by Experian,
Equifax, TransUnion, and Innovis that enables DFs and CRAs to create and respond to consumer
credit disputes.
       51.       When a consumer sends a dispute letter to a CRA, the CRA then sends an automated
credit dispute verification (“ACDV”) via e-OSCAR to the appropriate DF.
       52.       The ACDV contains within it Metro 2 codes next to certain data fields associated
with a credit file e.g., “Account Type” “07” (07 in Metro 2 refers to a Charge Account).
D.     Bankruptcy Credit Reporting Industry Standards & Consumer Information
       Indicator
       53.       When a consumer files bankruptcy, certain credit reporting industry standards exist.
       54.       Certain Metro 2 data is regularly expected and calculated by FICO when
determining a consumer’s creditworthiness.
       55.       The Consumer Information Indicator (“CII”) is a critical field in the Metro 2 format
that indicates a special condition that applies to a specific consumer.
       56.       Under Metro 2, the CII must be reported on only the consumer to whom the
information applies.
       57.       It is the credit reporting industry standard to report a very specific CII upon the
filing of a consumer bankruptcy.
//



 Page 6 of 16                            Plaintiff’s Complaint
      Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 7 of 16




        58.      In the consumer bankruptcy context, CII Metro 2 Code “A” denotes that a petition
for Chapter 7 has been filed and is active, but no discharge has been entered.
        59.      CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed and is
active, but no discharge has been entered. This is usually translated on a consumer credit report as
“Wage Earner Plan” or “WEP” in the “Account Status” portion of a tradeline. Such reporting alerts
any potential lender that the account is no longer in a collectable status and is being handled by a
Chapter 13 trustee.
        60.      The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed, but
the chapter is undesignated/unknown.
        61.      The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been
discharged.
        62.      The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been
discharged. In addition, post discharged balances and past due balances should be updated to
reflect zero (0) balances. The payment history should also not reflect missed payments moving
forward.
        63.      The CII Metro 2 Code “R” denotes reaffirmation of a debt. In addition, completely
reaffirmed debts should report appropriate Account Status and account information as it applies
going forward.
        64.      The CII field is a critical field for consumers as it directly relates and impacts a
consumer’s creditworthiness.
        65.      The lack of a CII reported makes it appear that a consumer has not addressed
outstanding debt obligations through the bankruptcy process.
        66.      Furthermore, the lack of a CII reported suggests that creditors are free to collect
against a consumer as an individual, or that no stay exists to prevent in personam collection
activity.
        67.      Failure to report the correct CII indicator will prompt those making credit decisions
to draw a more negative inference than if the appropriate CII indicator were reported.
        68.      The FRCA permits a bankruptcy to be reported for ten (10) years from the date the
bankruptcy was filed.
        69.      A consumer’s FICO Score is directly related to the date on which a petition is filed
and acknowledged.



 Page 7 of 16                             Plaintiff’s Complaint
        Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 8 of 16




         70.    The bankruptcy’s impact on a consumer’s FICO Score lessens with the passage of
time.
         71.    Accordingly, the failure to reference the bankruptcy filing (CII field) and/or the
correct petition date results in a lower FICO Score, which in turn causes credit decision makers to
draw a more negative inference regarding a consumer’s creditworthiness.
E.       Plaintiff’s Debt is Included in his Ongoing Chapter 13 Bankruptcy
         72.    Plaintiff filed a voluntary petition for Chapter 13 bankruptcy on February 21, 2020
in order to repair his creditworthiness and FICO Score.
         73.    Plaintiff listed National Credit Adjusters, LLC, the current debt collector for the
Rise account, on Schedule E/F of his bankruptcy petition as holding a nonpriority unsecured claim.
         74.    Plaintiff’s Chapter 13 plan was confirmed on May 11, 2020, and is still currently
ongoing.
         75.    Plaintiff has not yet received his discharged.
F.       Plaintiff’s Credit Report Contains Inaccurate Adverse Tradelines, which Plaintiff
         Disputed to no Avail
         76.    On August 21, 2020, Plaintiff ordered a three-bureau credit report from Experian
to ensure proper reporting by Plaintiff’s creditors (the “August 21 Credit Reports”).
         77.    Plaintiff noticed adverse tradelines in his August 21 Credit Reports, reporting
inaccurate, misleading, or incomplete information that did not comply with credit reporting
industry standards.
         78.    Plaintiff then disputed the inaccurate tradeline regarding the account with Rise via
certified mail to TransUnion on or about October 1, 2020 (the “Dispute Letter”).
         79.    Plaintiff’s Dispute Letter specifically put Rise on notice that Plaintiff filed chapter
13 bankruptcy, that the account should not be reported with a charge off, and that Plaintiff’s
account should be updated.
         80.    Plaintiff’s Dispute Letter also detailed what was perceived to be problematic about
the Rise account, addressing each tradeline individually.
         81.    Plaintiff requested that any derogatory reporting be updated to ensure accuracy and
completeness of the accounts as required by the FCRA.
//
//



 Page 8 of 16                            Plaintiff’s Complaint
      Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 9 of 16




       82.      Plaintiff is informed and believes that TransUnion received Plaintiff’s Dispute
Letters and, in response, sent Plaintiff’s dispute to Rise, as the data furnisher, via an ACDV through
e-OSCAR.
       83.      On November 12, 2020, Plaintiff ordered a second round of credit reports from
Experian to determine if his accounts were updated.
       a.       Inaccuracy – Rise
       84.      Despite actual knowledge, Rise continued to report Plaintiff’s account, beginning
in 620963XX, to TransUnion with a current payment status tradeline of “Charged off as bad debt”
even though the account is currently in a chapter 13 bankruptcy. Further, Rise failed to report the
ongoing bankruptcy.
       85.      TransUnion provided notice to Rise that Plaintiff was disputing the inaccurate and
misleading information, but Rise failed to conduct a reasonable investigation of the information as
required by the Fair Credit Reporting Act.
       86.      Based on Plaintiff’s dispute, Rise should have known that Plaintiff filed for chapter
13 bankruptcy and this account was included therein.
       87.      The most basic investigation would include a simple review of well-established
credit reporting industry standards on how to report a bankruptcy.
       88.      Plaintiff alleges that Rise did not review well-established industry standards for
credit reporting.
       89.      If Rise reviewed such standards, Rise would have seen that its reporting was not in
compliance and was therefore inaccurate or incomplete.
       90.      Rise should have updated the CII to Metro 2 Code “D” to reflect that a Chapter 13
petition has been filed and is active, but no discharge has been entered.
       91.      The term “charge-off” means an account is closed, although the debt is still owed
and collectable. By continuing to report Plaintiff’s account with a current payment status tradeline
of “Charged off as bad debt”, it incorrectly appears to third parties viewing Plaintiff’s credit report
that the account was not included or subject to Plaintiff’s bankruptcy. This type of reporting has
adversely affected Plaintiff when potential lenders were making credit decisions regarding Plaintiff
and their willingness to extend credit.
       92.      Rise’s lack of investigation is unreasonable, and its reporting is negatively
impacting Plaintiff’s credit score and ability to obtain new credit.



 Page 9 of 16                             Plaintiff’s Complaint
     Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 10 of 16




G.     Damages
       93.       Plaintiff pulled the credit reports at issue at a cost for access to the report, after the
dispute process, specifically for the sole purpose of verifying that the inaccuracies were fixed.
       94.       As a result of the incorrect reporting, Plaintiff has also suffered emotional harm and
excessive stress resulting in doubt as to the effectiveness of the Fair Credit Reporting Act and the
power of this Court to preserve and perpetuate his right to an accurate credit report as intended by
Congress.
       95.       As payment history (including payment status) makes up thirty-five percent (35%)
of a consumer’s FICO Score, and as most lenders approve or deny credit based on a consumer’s
credit score (as opposed to pouring through each tradeline of every account listed to obtain
context), the incorrect and derogatory payment status reported by Defendants is effectively
lowering Plaintiff’s credit score, which adversely affects Plaintiff’s ability to obtain credit.
       96.       Plaintiff has been denied credit and is unable to rebuild his credit based on the
inaccurate reporting by Rise.
       97.       Rise’s actions, as alleged herein, are in direct violation of the Fair Credit Reporting
Act, 15 U.S.C. § 1681s-2(b).
                                    FIRST CAUSE OF ACTION
                  (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                (Against Defendants and Does 1-100)
       98.       Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     TransUnion Failed to Assure Credit Reporting Accuracy
       99.       TransUnion violated 15 U.S.C. § 1681e(b) by failing to establish and/or follow
reasonable procedures to assure maximum possible accuracy in the preparation of Plaintiff’s credit
reports and the credit files it published and maintained concerning Plaintiff.
       100.      Had TransUnion maintained reasonable procedures to assure maximum accuracy,
TransUnion would never have allowed Rise to report the account as described herein.
       101.      Based upon Plaintiff’s dispute, TransUnion knew, or should have known, (1) that
the Rise account was included in Plaintiffs Chapter 13 bankruptcy, and (2) that the Rise account
should not have been reported with a current payment status tradeline of “Charged off as bad debt”
on account of the ongoing Chapter 13. Further, TransUnion knew, or should have known, that this



 Page 10 of 16                             Plaintiff’s Complaint
     Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 11 of 16




inaccurate and incomplete tradeline does not reflect maximum possible accuracy and completeness
as required by the FCRA.
        102.     As a result of TransUnion’s violation of 15 U.S.C. § 1681e(b), Plaintiff suffered
actual damages, including but not limited to: damage to reputation, embarrassment, humiliation,
dissemination of inaccurate information, diminished credit and other mental and emotional
distress.
B.      Willful Violations
        103.     TransUnion’s violation, as described herein, was willful; specifically, TransUnion
has intentionally and purposefully set up a system where inaccuracies are not only probable, but
inevitable.
        104.     TransUnion regularly, as a policy, ignores disputes by consumers and fails to
perform even basic investigations regarding the disputes. Additionally, TransUnion regularly fails
to forward disputes to data furnishers, thereby frustrating the entire dispute process.
        105.     To the extent TransUnion does send consumer disputes, TransUnion sends these
disputes to employees who do not live within the continental United States to hide or subvert a
consumer’s liability to confront the individual(s) directly responsible for approving accurate
reporting.
        106.     TransUnion’s employees receive little to no training concerning how to accurately
report consumer debt.
        107.     Instead, TransUnion’s employees are instructed to parrot whatever information a
data furnisher provides regardless of whether the information is accurate.
        108.     TransUnion’s employees are regularly expected to review and approve over ninety
(90) disputes per day, rendering less than five (5) minutes to review, investigate, and respond to
each dispute received.
        109.     TransUnion has intentionally set up this system in order to undermine, hide, and
otherwise frustrate consumers’ ability to properly dispute and correct credit reports.
        110.     As a result of TransUnion’s violation of 15 U.S.C. § 1681e(b), Plaintiff suffered
actual damages, including, but not limited to: damage to reputation, embarrassment, humiliation,
dissemination of inaccurate information, diminished credit, and other mental and emotional
distress.
//



 Page 11 of 16                           Plaintiff’s Complaint
     Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 12 of 16




       111.      TransUnion’s violation was willful, rendering it liable for punitive damages in an
amount to be determines by the Court pursuant to 15 U.S.C. § 1681n.
       112.      In the alternative, TransUnion was negligent, which entitles Plaintiff to recover
under 15 U.S.C. § 1681o.
       113.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from TransUnion in an amount to be determined by this Court pursuant to 15 U.S.C.
§ 1681n and § 1681o.
                                 SECOND CAUSE OF ACTION
      (Violation of Fair Credit Reporting Act 15 U.S.C. §§ 1681s-2(b) and 1681i(a)(1))
                               (Against Defendants and Does 1-100)
       114.      Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     Rise Failed to Reinvestigate Following Plaintiff’s Dispute
       115.      Pursuant to 15 U.S.C. §§ 1681s-2(b) and 1681i(a)(1), data furnishers are prohibited
from providing any information relating to a consumer to any CRA if it knows, or has reasonable
cause to believe, that the information is inaccurate or misleading and requires data furnishers to
update and/or correct inaccurate information after a CRA notifies it of a consumer dispute.
       116.      Rise violated 15 U.S.C. § 1681s-2(b) by failing to conduct a reasonable
investigation and re-reporting misleading and inaccurate account information.
       117.      TransUnion provided notice to Rise that Plaintiff was disputing the inaccurate and
misleading information; however, Rise failed to conduct a reasonable investigation of their
respective accounts as required by the FCRA.
       118.      Based on Plaintiff’s dispute, Rise should have known Plaintiff filed for bankruptcy,
its account was included in the ongoing chapter 13 bankruptcy, and as such, ceased its inaccurate
reporting.
       119.      The lack of investigation by Rise, as required by the FCRA, is unreasonable.
B.     Willful Violations
       120.      Plaintiff further alleges that Rise has not properly trained those directly
investigating disputes on Metro 2 generally or credit reporting industry standards and, as such,
have developed reckless policies and procedures.
//



 Page 12 of 16                           Plaintiff’s Complaint
     Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 13 of 16




       121.      Plaintiff alleges that rather than train its employees on accurate credit reporting and
industry standards, Rise’s employees tasked with reviewing disputes are expected to confirm the
information being reported as accurate instead of investigating the reporting.
       122.      Creditors like Rise commonly use credit reporting as a means of deemed
“retribution” upon consumers who do not or cannot pay. Thus, Plaintiff alleges Rise’s reporting
as described herein is an attempt to have the most detrimental impact on his FICO Score, and, due
to the factors and weights which comprise a FICO Score, is succeeding in doing so by its reporting
of derogatory charge off notation.
       123.      In the alternative, Rise was negligent, which entitles Plaintiff to recover under 15
U.S.C. § 1681o.
C.     TransUnion Failed to Reinvestigate the Disputed Information in violation of 15 U.S.C.
       § 1681i(a)(1)
       124.      Pursuant to 15 U.S.C. 1681i(a)(1), TransUnion was required to conduct a
reasonable investigation and to delete any information that was not accurate after receiving notice
of Plaintiff’s dispute regarding the Rise account.
       125.      Thus, TransUnion failed to conduct a reasonable investigation and correct the
misleading and/or inaccurate statements on the account within the statutory time frame.
       126.      TransUnion is not a passive entity bound to report whatever information a data
furnisher provides.
       127.      Plaintiff alleges TransUnion is readily familiar with Metro 2 guidelines and credit
reporting industry standards.
       128.      Based on the foregoing, Plaintiff alleges that TransUnion can, and does, suppress
inaccurate information from being reported when data furnishers provide inaccurate information.
       129.      TransUnion can and does instruct data furnishers on how to properly report certain
accounts from time to time upon request from a data furnisher.
       130.      TransUnion failed to conduct a reasonable investigation because any basic
investigation would have uncovered that Rise was not reporting the account at issue correctly.
       131.      TransUnion continued to report the Rise account as described in paragraph 84.
       132.      TransUnion, therefore, did not conduct even the most basic investigation regarding
credit reporting industry standards, otherwise the aforementioned would have been uncovered.
//



 Page 13 of 16                            Plaintiff’s Complaint
     Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 14 of 16




                                  THIRD CAUSE OF ACTION
                 (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                              (Against Defendants and Does 1-100)
         133.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.       TransUnion Failed to Review and Consider all Relevant Information
         134.    TransUnion violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all
relevant information submitted by Plaintiff.
         135.    TransUnion’s violation of 15 U.S.C. § 1681i(a)(4) has caused Plaintiff to suffer
actual damages, including, but not limited to: damage to reputation, embarrassment, humiliation,
and other mental and emotional distress.
B.       Willful Violations
         136.    TransUnion’s violation was willful, rendering it liable for punitive damages in an
amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
         137.    In the alternative, TransUnion was negligent in failing to review and consider all
relevant information Plaintiff submitted, which entitles Plaintiff to recovery under 15 U.S.C. §
1681o.
         138.    Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from TransUnion in an amount to be determined by the Court pursuant to 15 U.S.C.
§ 1681n and § 1681o.
                                 FOURTH CAUSE OF ACTION
                (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                              (Against Defendants and Does 1-100)
         139.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.       TransUnion Failed to Delete Disputed and Inaccurate Information
         140.    TransUnion violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly delete the
disputed inaccurate items of information from Plaintiff’s credit file or modify the item of
information upon a lawful reinvestigation.
//
//



 Page 14 of 16                           Plaintiff’s Complaint
     Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 15 of 16




       141.      TransUnion’s violation of 15 U.S.C. § 1681i(a)(5)(A) has resulted in Plaintiff
suffering actual damages, including, but not limited to: damage to reputation, embarrassment,
humiliation, and other mental and emotional distress.
B.     Willful Violations
       142.      TransUnion’s violation was willful, rendering it liable for punitive damages in an
amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
       143.      In the alternative, TransUnion was negligent, which entitles Plaintiff to recovery
under 15 U.S.C. § 1681o.
       144.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from TransUnion in an amount to be determined by the Court pursuant to 15 U.S.C.
§ 1681n and § 1681o.
                                     PRAYER FOR RELIEF
       145.      WHEREFORE, Plaintiff prays for judgment as follows:
                        a. For preliminary and permanent injunctive relief to stop Defendants from
                            engaging in the conduct described above;
                        b. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n;
                        c. Award punitive damages in order to deter further unlawful conduct
                            pursuant to 15 U.S.C. § 1681n;
                        d. Award attorneys’ fees and costs of suit incurred herein pursuant to 15
                            U.S.C. §§ 1681n and 1681o;
                        e. For determination by the Court that Defendant’s policies and practices
                            are unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and
                        f. For determination by the Court that Defendant’s policies and practices
                            are unlawful and in negligent violation of 15 U.S.C. § 1681o.


                                                       Respectfully submitted,
                                                       SCHUMACHER LANE PLLC

Dated: January 7, 2021                                 /s/ Kyle Schumacher
                                                       Kyle Schumacher
                                                       Attorney for Plaintiff




 Page 15 of 16                           Plaintiff’s Complaint
     Case 4:21-cv-00058 Document 1 Filed on 01/07/21 in TXSD Page 16 of 16




                               DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial of this matter by jury.



                                                     SCHUMACHER LANE PLLC

Dated: January 7, 2021                               /s/ Kyle Schumacher
                                                     Kyle Schumacher
                                                     Attorney for Plaintiff




 Page 16 of 16                         Plaintiff’s Complaint
